Citation Nr: 0616636	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  01-08 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

The veteran served on active duty from February 1968 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

His service medical records show that in May 1968 the veteran 
appeared extremely anxious, tremulous, and very nervous.  A 
medical examiner indicated in May 1968 that the veteran was 
incapable of adapting to the stress of military life and a 
medical board review should be considered.  Anxiety and 
insecurity problems were noted in July 1969 and at his 
medical board proceedings, the veteran indicated that since 
his March 1968 operation for a duodenal ulcer, he had been 
extremely nervous.  The veteran was found unfit for further 
active duty due specifically to a physical disability 
associated with his post-operative residuals of duodenal 
ulcer.  Post-service, his Social Security Administration 
records and VA treatment records contain diagnoses of 
depression and anxiety from the early 1990s.

The Board issued a remand memorandum in this matter in August 
2004 by which the veteran was to be scheduled for a VA 
examination.  The veteran failed to report for his scheduled 
examinations in September and October 2004.  However, 
information indicates the veteran was the victim of a 
hurricane and at the March 2006 hearing the veteran testified 
that he had not received notification of the scheduled 
examinations.  Therefore, the veteran should be afforded the 
opportunity to report for a VA examination to determine 
whether he has a current anxiety disorder that is proximately 
due to his service-connected ulcer disorder or is 
etiologically related to his in-service anxiety symptoms.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  
Notification should be sent to his most recent address of 
record.  See March 2006 hearing transcript, page 5.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA mental 
disorders examination.  The examiner 
should render an opinion as to whether 
the veteran has a current psychiatric 
disability that is a) at least as likely 
as not (at least a 50 percent 
probability) etiologically related to his 
in-service complaints of anxiety, and/or 
b) at least as likely as not (at least a 
50 percent probability) proximately due 
to or the result of his service-connected 
pyloroplasty/ vagotomy for duodenal ulcer 
with irritable bowel syndrome.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the opinion cannot be given on a 
medical/scientific basis, and without 
speculation, guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so indicate in 
the examination report.  

The claims file should be provided to the 
examiner for review in conjunction with 
the examination.  

2.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since December 2004.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






